Exhibit 10.1 1515 Wynkoop Street | Suite 200 | Denver | CO | 80202 March 29, 2011 Tyler Runnels T.R. Winston & Company, LLC 376 Main Street Bedminster, New Jersey 07921 Re:Recovery Energy, Inc. Warrants Dear Tyler: This letter confirms that Recovery Energy, Inc. ("Recovery") agrees with your proposal that Recovery will waive the call provision contained in Section 1(f) of all warrants held by each participating warrant holder who exercises for cash by March 31, 2011a number of warrants equal to 20% of the $1.50 warrants issued on May 28, 2010 to such holder.Shares issued upon exercise of $1.50 warrants will be issued pursuant to Recovery's effective S-1 registration statement and will be freely trading and DWAC transferred into each holder's account.Shares issued upon exercise of $2.20 warrants will be restricted and issued in certificated form with appropriate legends. Sincerely, Roger A. Parker Chief Executive Officer
